Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 1, 2022 has been entered.
Detailed Action
	This office action is a response to applicant’s communication submitted April 1, 2022, wherein claims 1, 2, 5, 6, and 10 are amended, claims 28 and 30 are canceled, and new claim 31 is introduced.  This application claims benefit of provisional application 62/249102, filed October 30, 2015.
Claims 1-17, 20-26, and 31 are pending in this application.
Claims 17 and 22-24 are withdrawn from consideration.
Claims 1-16, 20, 21, 25, 26, and 31 as amended are examined on the merits herein.

Withdrawn Rejections
The rejection of claims 1-3, 5-12, 27, and 28 under 35 USC 103 for being obvious over Atalla in view of Schneider et al. is withdrawn in view of the appeal decision issued October 1, 2021.

The following new grounds of rejection are introduced in view of the appeal decision issued October 1, 2021:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 12, 20, 21, 26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atalla. (US pre-grant publication 2014/0220228, of record in previous action)
Independent claims 1 and 31 claim a method comprising contacting a cellulosic material with an alkali solution in an alcohol/water cosolvent to yield a nano-deaggregated cellulose and a solution of dissolved phytochemicals, and then treating both of the nano-deaggregated cellulose and the solution with acid, such that the pH is reduced and the alkali precipitates as a salt.  As written this claim covers both processes wherein the cellulose and the solution of dissolved chemicals are both treated together with acid without any prior separation, and processes wherein the cellulose and the solution are separated and then independently treated with acid.  Dependent claim 4 specifies a particular pH to which the solution is adjusted by acid treatment.  Dependent claim 7 specifies a further step of recovering phytochemicals from the solution.  Dependent claims 8, 12, 20, 21, 26 describe particular sources and intended uses for the cellulose.  Dependent claim 9 defines the alkali as an alkali metal hydroxide.  Dependent claim 12 defines the phytochemicals extracted from the composition.
Atalla discloses a process for extracting phytochemicals from plant-derived biomass, and delivering an animal feed with enhanced digestibility. (p. 2 paragraph 15) This is accomplished by contacting an agricultural or forest residue with an alkaline aqueous aliphatic alcohol, thereby disrupting the molecular structure of the cellulose (i.e. nano-deaggregation) to yield an animal feed with enhanced digestibility. (p. 2 paragraph 18) Phytochemicals removed include ferulic acid, a hydroxy-cinnamic acid according to claim 12. (p. 2 paragraph 16) In one example (example 1 on pp. 8-9) corn stover was treated with potassium hydroxide in a mixture of ethanol and water. (paragraphs 91 and 93) After the alkali solvent was decanted off, and the treated cellulose was washed, it was treated with phosphoric acid to a pH of 5.23. paragraph 94) The matter extracted in the alkaline treatment was further precipitated by neutralization of these solutions, resulting in the isolation of phytochemicals. (paragraph 99) Therefore both the nano-deaggregated cellulose and the alkali solution are neutralized with acid, fulfilling the limitations of claims 1 and 31 and anticipating the claimed invention.
Response to Arguments: Applicant’s arguments, submitted April 1, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the claims as amended require that the neutralization precipitate the alkali as an alkali salt.  While it is true that the addition of phosphoric acid to the cellulose would not precipitate any alkali salt, the neutralization of the treatment solution (paragraph 99) was observed to precipitate the dissolved matter from the solution.  Since this step involves performing the same process of adding acid to neutralize a solution of alkali hydroxide in aqueous alcohol, it is reasonably expected that the result (i.e. precipitation of an alkali salt) would be the same as well.  Therefore the rejection is maintained.

Claims 1, 2, 9, 20, 24, 26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Philipp et al. (Reference included with PTO-892)
Independent claims 1 and 31 claim a method comprising contacting a cellulosic material with an alkali solution in an alcohol/water cosolvent to yield a nano-deaggregated cellulose and a solution of dissolved phytochemicals, and then treating both of the nano-deaggregated cellulose and the solution with acid, such that the pH is reduced and the alkali precipitates as a salt.  As written this claim covers both processes wherein the cellulose and the solution of dissolved chemicals are both treated together with acid without any prior separation, and processes wherein the cellulose and the solution are separated and then independently treated with acid. Dependent claim 2 further specifies that the process includes steps of separating the cellulose and precipitated salt from the neutralized solution, and separating the salt form the nano-deaggregated cellulose.  Dependent claims 20, 24, and 26 describe particular sources and intended uses for the cellulose.  Dependent claim 9 defines the alkali as an alkali metal hydroxide.
Philipp et al. discloses a process of disordering the crystalline structure of cellulose by treatment with sodium hydroxide. (p. 178 second paragraph) The treatment solution was a solution of concentrated sodium hydroxide in 70% aqueous ethanol. (p. 178 last paragraph) After treatment with alkali, the samples were neutralized with aqueous or ethanolic acetic acid, then washed with water or ethanol. (p. 179 first paragraph) This process is reasonably considered to comprise the same steps recited in present claims 1, 2, and 31, because neutralization is performed before any washing of the cellulose that would remove the alkali, and subsequent washings are performed that would in fact remove any salts produced by the neutralization.  Therefore Philipp et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Atalla et al. (US pre-grant publication 2014/0220228, of record in previous action)
The disclosure of Atalla et al. is discussed above.  The methods described in the examples of Atalla was not carried out at commercial scale.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to scale up the examples described by this reference to commercial scale.  One of ordinary skill in the art would have recognized the disclosure of Atalla as being directed to a commercially applicable method of producing an animal feed, and would therefore have seen the reference as suggesting scaling it up to a commercial scale.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
Claims  1, 2, 7-9, 12, 20, 21, 25, 26, and 31 are rejected.  Claims 13-16 are seen to be allowable.  Claims 3-6, 10, and 11 are objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/19/2022